GRANGER, Judge
(concurring/dissenting):
The substantive law enunciated in the principal opinion follows United States v. McCurry, 5 M.J. 502 (AFCMR 1978) and United States v. Stroud, 44 C.M.R. 480 (ACMR 1971), and I concur in that part of the opinion. The Air Force and Army *712courts remedied the error by reassessing the sentence, thereby preserving the time of the appellants, military lawyers, trial judges, legal services personnel and reviewing authorities, as well as Government funds. The case at bar lends itself to such judicial economy, yet my colleagues return it for a rehearing on sentence. I would not punish the command for the military judge’s error. I would reassess the sentence.